Citation Nr: 1610750	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  08-03 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1958 to July 1962.  This matter is before the Board of Veteran's Appeals from a January 2007 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO) that in pertinent part continued a 20 percent rating for the Veteran's service-connected diabetes mellitus.  In his January 2010 VA Form 9, he requested a videoconference hearing before the Board.  In a statement received in June 2010, he withdrew such request.  In July 2010, the case was remanded for additional development.

The Veteran had also initiated an appeal of the denial of a higher rate of special monthly compensation (SMC) based on entitlement to the higher level aid and attendance (A&A) allowance.  An April 2015 rating decision granted such benefit and that matter is not before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

At no time during the appeal period is the Veteran's diabetes mellitus shown to have required regulation of activities (in addition to insulin and restricted diet).


CONCLUSION OF LAW

A rating in excess of 20 percent for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119 Diagnostic Code (Code) 7913 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  January 2006, October 2009, February 2014, and December 2014 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's pertinent treatment records from December 2004 through February 2015 have been secured.  The RO arranged for VA examinations in June 2005, November 2009, and March 2015.  The Board finds that the June 2005, November 2009, and March 2015 examinations and medical opinions offered (cumulatively) are adequate for rating purposes as they include the findings needed to decide the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Where there is approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R § 4.3.

Diabetes mellitus is rated under Diagnostic Code 7913.  A 20 percent rating is assigned when the diabetes requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned when insulin, a restricted diet, and regulation of activities are required.  A 60 percent rating is assigned when insulin, a restricted diet and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care-provider plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  "Regulation of activities" has been defined as a situation in which the veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,466 (May 7, 1996) (defining "regulation of activities," as used by VA in Code 7913).  Note 1 to Code 7913 provides that compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable evaluations are considered part of the diabetic process under Code 7913.  38 C.F.R. § 4.119, Code 7913.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.CA. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F. 3d. 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's diabetes mellitus is rated 20 percent under Code 7913..  He also has separate ratings for complications of diabetes; those ratings are not at issue here. 

The Veteran's claim for increase was received in December 2005; therefore the evaluation period begins (1 year prior) in December 2004. 

Treatment records since December 2004 have consistently shown that the Veteran's treatment has included the use of insulin, oral medications, and a restricted diet.  

On June 2005 VA examination, it was noted that the Veteran has been on insulin for at least 30 years, and is insulin dependent. 
A February 2006 VA treatment record notes that the Veteran had not been hospitalized for ketoacidosis or hypoglycemia; his wife estimated that he gets hypoglycemic episodes every 2 to 4 weeks.

In a January 2007 letter a private podiatrist related that due to the Veteran's diabetes and related complications he needs help with daily living functions such as getting in and out of bed, using the bathroom, daily hygiene, and going to multiple doctor appointments, and requires 24 hour care. 

In May 2007, the Veteran was hospitalized for amputation of his left great toe secondary to osteomyelitis and cellulitis. 

On November 2009 VA examination, it was noted that the Veteran was on insulin and restricted diet.  The examiner reported that the Veteran was forced to restrict his activities because of his diabetes because he has multiple complications due to his diabetes.  The examiner described the Veteran as not being "able to do any single activities on his own."  He also had no episodes of ketoacidosis and had hypoglycemic reactions, including two episodes since October 2008.  It was also noted that the Veteran has had multiple hospitalizations since the February 2006 exams for chronic osteomyelitis and abscesses in his feet, and is wheelchair and bed-bound due to peripheral neuropathy and charcot deformity and peripheral vascular disease that caused loss of his right leg and partial loss of his left leg to the point where he cannot walk or bear weight for more than a step.  

On February 2015 VA examination, it was noted that the Veteran's diabetes mellitus was treated by a restricted diet, prescribed oral hypoglycemic agents, and more than one injection per day of insulin.  The examiner found that the Veteran did not "require regulation of activities as part of medical management of diabetes mellitus."  The Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemia less than 2 times per month, and had not been hospitalized for an episode of either ketoacidosis or hypoglycemia in the previous year.  The examiner also found that the Veteran's diabetes mellitus (and complications) impacted on his ability to work; that he is wheel chair bound; and that he is legally blind in the right eye and has poor vision in the left.
At the outset, it is noteworthy that the criteria for progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive, i.e., each level of increase in the rating requires additional criteria [to those for the lower rating] which must be met to warrant an increase in the rating.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  What distinguishes the schedular criteria for the current, 20 percent, rating for diabetes from those for the next higher, 40 percent, rating is that to warrant a 40 percent rating in addition to requiring diet and insulin for control, the diabetes must also require regulation of activities ("avoidance of strenuous occupational and recreational activities").  38 C.F.R. § 4.119, Code 7913. 

The record does not show that at any time during the appeal period the Veteran's diabetes required regulation (avoidance) of activities.  The Veteran and his wife have described in statements received in December 2004, March 2006, January 2008, and December 2009 that his diabetes, and subsequent complications, has limited him in the activities he can perform on a daily basis.  As described in the December 2009 letter from the Veteran's wife, because of his diabetes and complications the Veteran is unable to feed himself; take care of his daily hygiene by himself; and needs help using the toilet.  However, as described above, a "regulation of activities" under the Diagnostic code requires a physician to prescribe or describe the avoidance of activity to control the diabetes.  See 61 Fed. Reg. 20,440, 20,466.  On February 2015 VA examination, the examiner specifically found that the Veteran does not require "regulation of activities as part of medical management of diabetes mellitus."  It is not in dispute that certain separate complications of diabetes have prevented the Veteran from engaging in activities.  Such impairment is reflected in the (high) ratings assigned for such complications.  Accordingly, the evidence does not show that at any time during the appeal period manifestations of the Veteran's diabetes mellitus satisfied, or approximated, the criteria for a 40 percent rating for diabetes. See 38 C.F.R. § 4.7. Consequently, such rating is not warranted.  Although the record shows that the Veteran meets some criteria for schdulaer ratings in excess of 40 percent, because the diabetes does not require regulation of activities and the criteria for progressively increasing ratings for diabetes are stated in the conjunctive, it follows that he does not meet the criteria for the still higher ratings.  

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, it is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for consideration of such rating.  The threshold requirement for such referral is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings are inadequate. This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria reasonably describe the nature and severity of the symptoms of the Veteran's diabetes mellitus and their impact of function; they also provide for higher ratings for more severe symptoms of and impairment due to the service-connected disability.  His severe disablement due to complications is fully reflected in the multiple total ratings assigned for the various complications as well as the Special Monthly Compensation ratings assigned.  The disability picture presented by the diabetes mellitus is entirely encompassed by the Rating Schedule criteria, and referral for extraschedular consideration is not required.

The Veteran was awarded a total disability rating based on individual unemployability (TDIU) prior to October 8, 2002.  From that date his service-connected disabilities that have been rated totally (100 percent) disabling on a schedular basis.  The matter of entitlement to a TDIU rating is moot.  The preponderance of the evidence is against this claim.  Therefore, the appeal in the matter must be denied.  




ORDER

A rating in excess of 20 percent for diabetes mellitus is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


